Exhibit 10.1

FEDERAL-MOGUL CORPORATION

March 10, 2012

José Maria Alapont

[            ]

[            ]

Dear Mr. Alapont:

This agreement (the “Letter Agreement”) sets forth our agreement regarding your
retirement from Federal-Mogul Corporation (“Federal-Mogul”) and the subsequent
consulting services you will provide to Federal-Mogul, and the status of your
benefits, following your retirement and separation from employment. For purposes
of this Letter Agreement, the term “Federal-Mogul” will include Federal-Mogul
Corporation and all subsidiaries and affiliated and successor companies of each
of them. We have agreed with you as follows:

1. Retirement:

(a) Retirement. You will (and hereby irrevocably do) resign from service as an
officer and employee with Federal-Mogul by voluntary retirement effective on
March 31, 2012 (the “Retirement Date”). Effective on such date you will (and
hereby irrevocably do) resign from all other positions with, and boards of
directors of, any subsidiaries and affiliated companies (including any joint
ventures) of Federal-Mogul. For the avoidance of doubt, Mentor Graphics
Corporation (“Mentor”) shall not be deemed to be an “affiliated company” of
Federal-Mogul for purposes of this Letter Agreement and you shall not be
required pursuant to this Letter Agreement to resign from the board of directors
of Mentor. Effective immediately prior to the 2013 Annual Meeting of
Federal-Mogul stockholders, which is expected to be held on or about May 24,
2013, you will (and hereby irrevocably do) resign from the Board of Directors of
Federal-Mogul. You will not receive any fees with respect to your service on the
Board of Directors following the Retirement Date.

(b) Benefits Following Retirement. On your Retirement Date, you will cease to be
an active employee of Federal-Mogul. As such, you will not be eligible to
participate as an active employee of Federal-Mogul in any compensation, welfare
or retirement plans, or accrue any vacation or paid time off days, following
your Retirement Date; however, in accordance with, and subject to, applicable
Federal-Mogul policy, you may elect to continue, under the terms prevailing from
time to time, to receive certain benefits coverage, with any premiums due in
respect thereof to be paid by you.

2. Stock Options: In accordance with, and subject to the terms of, the Restated
Stock Option Agreement dated as of March 23, 2010, between you and Federal-Mogul
(the “Option Agreement”), as a result of your separation from service with
Federal-Mogul due to your voluntary retirement with Federal-Mogul on the
Retirement Date, all outstanding Federal-Mogul stock options that you may hold
immediately prior to the effective date of separation shall be exercisable by
you until and including June 29, 2012, after which the Option Agreement and all
such options shall terminate and may no longer be exercised.



--------------------------------------------------------------------------------

3. Deferred Compensation: In accordance with, and subject to the terms of, the
Second Amended and Restated Deferred Compensation Agreement dated as of
March 23, 2010, between you and Federal-Mogul (the “Deferred Compensation
Agreement”), as a result of your separation from service, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), with
Federal-Mogul due to your voluntary retirement with Federal-Mogul on the
Retirement Date, you will receive (pursuant to your election, evidenced by your
execution and delivery of this Letter Agreement, under the Deferred Compensation
Agreement to receive cash in lieu of equity), promptly following October 1,
2012, a cash payment equal to $9,730,000, which amount shall be subject to
adjustment and offset as set forth in the Deferred Compensation Agreement
(including in connection with your exercise of stock options). For purposes of
illustration, assuming that you exercise the options in full on a day when the
closing price per share of Federal-Mogul’s common stock is $23 for a total stock
option benefit of $14,000,000 (excluding applicable taxes and brokerage fees):
(i) the adjustment formula pursuant to the Deferred Compensation Agreement would
be: 2,000,000 x .75 (23 – 19.46); (ii) the downward adjustment would be:
$5,310,000; and (iii) the adjusted amount that you would receive in full
satisfaction of all amounts due to you under the Deferred Compensation Agreement
would be: $4,420,000 (i.e., 9,730,000 – 5,310,000). You shall (and hereby
irrevocably do) release any and all rights you may have in the Trust for
Non-Qualified Deferred Compensation Plans of Federal-Mogul Corporation dated
December 27, 2007, and the collateral contained therein, effective upon payment
of the amount set forth in the prior sentence.

4. Key Executive Pension Plan: In accordance with, and subject to the terms of,
the Federal-Mogul Key Executive Pension Plan for you dated as of January 1, 2009
(the “Key Plan”), as a result of your separation from service with Federal-Mogul
due to your voluntary retirement with Federal-Mogul on the Retirement Date, you
will be entitled to receive (pursuant to your election under the Key Plan,
evidenced by your execution and delivery of this Letter Agreement) periodic cash
payments as set forth below beginning promptly following October 1, 2012. You
represent, warrant, acknowledge and agree that: (i) you have reviewed the
calculations below and that they accurately reflect the amounts, dates,
methodology and all other information to be used to calculate the payments that
you are to receive pursuant to the Key Plan; (ii) the target retirement benefit
under the Key Plan is to be offset and reduced by certain other retirement
benefits provided to you, including under Federal-Mogul’s qualified and
nonqualified defined benefit retirement plans (including the PRA and PRA SERP
described in Section 5 below), and retirement benefits provided by predecessor
employers under qualified or nonqualified defined benefit retirement plans or
retirement agreements, as follows:

 

KEY Plan Target Annual Life Retirement Benefit:

   $ 2,228,000   

KEY Plan Target Retirement Benefit as a monthly life annuity:

   $ 185,666.67   

Offset for PRA benefit at age 62 as a monthly life annuity:

   ($ 1,154.39 ) 

Offset for PRA SERP benefit at age 62 as a monthly life annuity:

   ($ 7,973.25 ) 

Offset for Predecessor Plan pensions as a monthly life annuity:

     (None ) 

Reduction of 0.5% per month for each month prior to age 62:

   ($ 4,413.48 ) 

KEY Plan monthly life annuity:

   $ 172,125.55   

 

2



--------------------------------------------------------------------------------

You have selected a joint and survivor option which is the actuarial equivalent
of a monthly life annuity. This means you will receive $161,109.52 per month for
your lifetime and your current spouse will receive $80,554.76 per month for her
lifetime, if you predecease her. You will receive a lump sum payment promptly
after October 1, 2012 of $1,127,766.64 representing KEY plan annuity benefits
for April through October 2012 and monthly annuity payments of $161,109.52
thereafter. You shall be entitled to select a different annuity payment option
provided under the terms of the Key Plan during the three day period commencing
on the date of this Letter Agreement and subject to the approval of the
Compensation Committee of Federal-Mogul, such approval not to be unreasonably
withheld.

You agree: (a) you are not now, and will not become, entitled to receive any
retirement benefits under qualified or non-qualified pension plans or retirement
agreements of any of your predecessor employers, including those identified on
Schedule A to the Key Plan, (b) you have not received distributions under any
qualified or non-qualified pension plans or retirement agreements of any of your
predecessor employers, except as you have previously disclosed to Federal-Mogul
in an aggregate amount less than $30,000, and (c) you will provide to
Federal-Mogul at its request the means, reasonably satisfactory to
Federal-Mogul, of verifying this information with respect to such predecessor
employers.

5. Other Pension and Retirement Plans and Other Payments:

(a) PRA. In accordance with, and subject to the terms of, the Personal
Retirement Account schedule of the Federal-Mogul Corporation Pension Plan (PRA),
as a result of your separation from service with Federal-Mogul due to your
voluntary retirement with Federal-Mogul on the Retirement Date, you will be
entitled to receive, an annuity and/or a lump sum cash payment. Your PRA account
balance as of March 31, 2012 is $183,211.15. This amount will continue to accrue
interest according to the terms of the plan until payments commence. You
represent, warrant, acknowledge and agree that all amounts that would otherwise
be due to you under the Key Plan will be offset and reduced by the life annuity
value of your PRA account balance as of your Normal Retirement Date. This
monthly life annuity value as of September 3, 2012 (your Normal Retirement Date)
is $1,154.39.

(b) PRA SERP. In accordance with, and subject to the terms of, the Federal-Mogul
Supplemental Executive Retirement Program (PRA SERP), as a result of your
separation from service with Federal-Mogul due to your voluntary retirement with
Federal-Mogul on the Retirement Date, you will be entitled to receive, a lump
sum cash payment following October 1, 2012. Your PRA SERP account balance as of
March 31, 2012 is $1,265,419.24. This amount will continue to accrue interest
according to the terms of the plan until payment is made. You represent,
warrant, acknowledge and agree that all amounts that would otherwise be due to
you under the Key Plan will be offset and reduced by the life annuity value of
your PRA SERP account balance as of your Normal Retirement Date. This monthly
life annuity value as of September 3, 2012 (your Normal Retirement Date) is
$7,973.25.

(c) 401(k) Plan. In accordance with, and subject to the terms of, the
Federal-Mogul 401(k) Investment Program (the “401(k) Plan”), as a result of your
separation from service with Federal-Mogul due to your voluntary retirement with
Federal-Mogul on the Retirement Date, you will be entitled to receive, at your
election following the Retirement Date, a lump sum cash payment equal to the
value of your account under the 401(k) Plan as of the date of distribution. As
of March 7, 2012, your 401(k) Plan account balance was $392,965.15.

 

3



--------------------------------------------------------------------------------

(d) SARs. In accordance with and subject to the terms of the Federal-Mogul
Corporation 2010 Stock Incentive Plan, as a result of your separation from
service with Federal-Mogul due to your voluntary retirement with Federal-Mogul
on the Retirement Date, you shall have until June 29, 2012 to exercise the
76,816 vested stock appreciation rights granted to you on February 22, 2010. You
represent, warrant, acknowledge and agree that the 38,409 remaining stock
appreciation rights that you hold, which are unvested as of the Retirement Date
are hereby terminated as of the Retirement Date and may no longer be exercised.

(e) Other Payment. In exchange for the post-retirement consulting,
post-retirement transition and other services you are to provide to
Federal-Mogul, and in consideration of all other agreements and obligations
under this Letter Agreement, you will receive a cash payment of $6,000,000
promptly following October 1, 2012. If Federal-Mogul terminates or discontinues
the post-retirement consulting arrangement set forth in Section 9(a), the
payment pursuant to this Section 5(e) will not be reduced.

6. Change in Control Employment Agreement: You agree that, as a result of your
separation from service with Federal-Mogul due to your voluntary retirement with
Federal-Mogul on the Retirement Date and your entry into this Letter Agreement,
the Amended and Restated Change in Control Employment Agreement dated as of
December 31, 2008, between you and Federal-Mogul (the “Change in Control
Agreement”), is hereby terminated and shall have no further force or effect.

7. No Other Compensatory Agreements: This Letter Agreement sets forth all
payments and benefits to which you are entitled as a result of your separation
from service with Federal-Mogul or for any other reason, whether under the
Second Amended and Restated Employment Agreement dated as of March 23, 2010,
between you and Federal-Mogul (the “Employment Agreement”), the Option
Agreement, the Deferred Compensation Agreement, the Key Plan, the PRA, the PRA
SERP, the 401(k) Plan, the SARs, the Change in Control Agreement (the Employment
Agreement, the Option Agreement, the Deferred Compensation Agreement, the Key
Plan, the PRA, the SERP PRA, the 401(k) Plan, the SARs, and the Change in
Control Agreement, collectively the “Compensation Agreements”), or otherwise.
Effective as of the Retirement Date, the Compensation Agreements and your
obligations thereunder are hereby terminated in all respects and shall be null
and void and have no further force or effect and all rights and interests and
obligations of the parties thereunder are hereby terminated and your rights and
interests in all payments contemplated in the Compensation Agreements or
relating thereto, are hereby extinguished in all respects, other than (i) as
expressly set forth in this Letter Agreement, (ii) your rights under any D&O
policy or to indemnification provided under the Compensation Agreements and
(iii) any obligations under the Compensation Agreements that expressly survive
the termination thereof. You represent, warrant, acknowledge and agree that,
except for (i) your right to receive the payments and benefits expressly set
forth in this Letter Agreement and (ii) your right to indemnification under the
Compensation Documents or any D&O policy, you have no other contracts,
agreements, rights (whether under any written or unwritten Federal-Mogul plan or
policy or otherwise), partnership or membership interests, profit rights or
participations, or claims, against or relating to, Federal-Mogul, any of its

 

4



--------------------------------------------------------------------------------

subsidiaries, parent companies or affiliates, or any of their respective
officers, directors, employees, agents, controlling persons or representatives,
of any kind or character, direct or indirect and any and all such contracts,
agreements, rights, partnership or membership interests, profit rights or
participations, and claims, if any, from the beginning of time until the
Retirement Date are hereby terminated, waived and extinguished in all respect.

8. Section 409A; Withholding: (a) Section 409A. The timing of the payments set
forth herein is intended to comply with provisions of section 409A of the Code
and shall be interpreted and construed accordingly. Notwithstanding the
foregoing, the Board shall have sole discretion and authority to amend the terms
hereof at any time to satisfy any requirements of section 409A of the Code or
applicable guidance issued by the United States Treasury, irrespective of the
effect thereof on any benefit or rights set forth herein.

(b) Withholding. All payments referred to in this Letter Agreement shall be
subject to any applicable deductions, payroll, and Federal, state, local or
foreign withholding taxes, as required by any applicable law or regulation.

9. Consulting: Subsequent to, and not as a condition of your retirement, you
agree to provide certain consulting services to Federal-Mogul commencing on the
Retirement Date and ending on May 31, 2013 (the “Consulting Period”), unless
earlier terminated by Federal-Mogul, as set forth below.

(a) Services. You agree to serve as a consultant to Federal-Mogul providing such
consulting services and advice as management and the Board reasonably requests.
You will devote such time as is reasonably required to perform the consulting
services but the parties acknowledge that such services shall be limited and you
shall have discretion in selecting the dates and times you perform such
services, giving due regard to the needs of Federal-Mogul’s business. Your time
commitment to such consulting services and advice shall in no event exceed 20%
of your customary time commitment to Federal-Mogul, so that your Separation from
Service as of March 31, 2012 (per section 409A of the Code) shall be preserved.
In rendering the consulting services hereunder, you shall conform to the highest
professional standards of work and business ethics. You warrant that you have
not previously assumed any obligation inconsistent with those undertaken by you
under this Section 9. You agree not to consult or provide any services in any
manner or capacity to any competitor of Federal-Mogul during the duration of the
Consulting Period unless you are given express written authorization to do so by
the Board of Directors. For purposes of this Letter Agreement, a “competitor” of
Federal-Mogul shall mean any company or business engaged, directly or
indirectly, in manufacture, sale or distribution of any product sold by
Federal-Mogul on the date hereof, whether marketed to original equipment
manufacturers or the aftermarket. In addition, Federal-Mogul shall reimburse you
for any reasonable and documented out of pocket expenses incurred by you in
connection with the performance of these consulting services. You shall provide
Federal-Mogul with documentation of services provided upon request.

(b) Status. You will not be an employee for state, federal or foreign tax
purposes or any other purpose as a result of this consulting arrangement. You
expressly represent, warrant, acknowledge and agree that you (i) will be acting
as an independent contractor in performing the consulting services hereunder,
(ii) are not entitled to health, accident, disability, workers’

 

5



--------------------------------------------------------------------------------

compensation or any other benefits and insurance coverage from Federal-Mogul,
its subsidiaries or affiliates (except as otherwise explicitly set forth in this
Letter Agreement) and (iii) shall not be entitled to any rights and or
privileges of employees of Federal-Mogul, its subsidiaries or affiliates and
shall not be considered in any way to be an employee of Federal-Mogul, its
subsidiaries or affiliates. As an independent contractor, you will not be
eligible for, and shall not participate in (except to the extent you are
receiving benefits under such plan attributable to service while an employee),
any employee pension, health, welfare, or other fringe benefit plan provided by
Federal-Mogul to its employees and no workers’ compensation insurance shall be
obtained by Federal-Mogul covering you. The relationship between you and
Federal-Mogul created by this consulting arrangement shall be that of
independent contractor, and you shall have no authority to bind or act as agent
for Federal-Mogul, its subsidiaries or affiliates or any of their employees for
any purpose. You do not and shall not represent Federal-Mogul, its Board of
Directors, its officers, or any other employee of Federal-Mogul in any
transaction or communication; nor shall you make any claim to do so unless
expressly authorized to do so in writing by the Board of Directors. Except as
otherwise provided in this Letter Agreement, Federal-Mogul shall not exercise
control over you or direct the methods or means employed by you in performing
the consulting services. Federal-Mogul shall not direct you in the performance
of the consulting services hereunder and is solely interested in the attainment
of the desired results.

10. Continuing Obligations: You represent, warrant, acknowledge and agree that,
pursuant to the terms of the Employment Agreement, certain obligations shall
survive your separation from service with Federal-Mogul due to your voluntary
retirement with Federal-Mogul on the Retirement Date (including, without
limitation, the non-competition and non-solicitation obligations set forth in
Section 7 of the Employment Agreement and the confidentiality obligations set
forth in Section 9 of the Employment Agreement). In addition, you represent,
warrant, acknowledge and agree that, from the date hereof and through a period
ending 1 year following the end of the Consulting Period, you will not:
(a) solicit, interfere with or endeavor to entice away from Federal-Mogul or any
of its subsidiaries or affiliates, any current or prospective customer or
client, or any person in the habit of dealing with any of the foregoing;
(b) attempt to direct or solicit any current or prospective customer or client
away from Federal-Mogul or any of its subsidiaries or affiliates; (c) interfere
with, entice away or otherwise attempt to obtain or induce the withdrawal of any
employee of Federal-Mogul or any of its subsidiaries or affiliates; or
(d) advise any person not to do business with Federal-Mogul or any of its
subsidiaries or affiliates.

11. Information: At all times following the Retirement Date, you shall hold in a
fiduciary capacity for the benefit of Federal-Mogul, its subsidiaries, and the
respective affiliates of any of the foregoing, all secret or confidential
information, knowledge or data (collectively, “Confidential Information”),
including without limitation trade secrets, investments, contemplated
investments, business opportunities and methodologies, relating to the business
of Federal-Mogul, its subsidiaries or the respective affiliates of any of the
foregoing, and their respective businesses: (i) obtained by you during your
employment with Federal-Mogul and (ii) not otherwise in the public domain. You
shall not, without the prior written consent of Federal-Mogul (which may be
granted or withheld in its sole and absolute discretion), use, or communicate or
divulge any Confidential Information, or any related knowledge or data to anyone
other than Federal-Mogul and those designated by Federal-Mogul, except to the
extent

 

6



--------------------------------------------------------------------------------

compelled pursuant to the order of a court or other body having jurisdiction
over such matter or based upon the advice of his counsel that such disclosure is
legally required; provided, however, that you will assist Federal-Mogul, at its
expense, in obtaining a protective order, other appropriate remedy or other
reliable assurance that confidential treatment will be accorded such
Confidential Information.

Without limiting anything contained above, you represent, warrant, agree and
acknowledge that all personal and not otherwise public information regarding or
concerning Icahn Enterprises L.P., Carl C. Icahn, Mr. Icahn’s family and
employees of Federal-Mogul, its subsidiaries, Icahn Enterprises L.P., and the
respective affiliates of any of the foregoing, shall constitute “Confidential
Information” for purposes of this Letter Agreement.

You further agree not to write, contribute to, or assist any other person in
writing or creating, a book, film, broadcast, article, blog or any other
publication (whether in print, electronic or any other form) about or
concerning, in whole or in part, Federal-Mogul, its subsidiaries, Icahn
Enterprises L.P., Mr. Icahn, his family members or any of the respective
affiliates of any of the foregoing, in any media and not to publish or cause to
be published in any media, any Confidential Information, and further agree to
keep confidential and not to disclose to any third party, including, but not
limited to, newspapers, authors, publicists, journalists, bloggers, gossip
columnists, producers, directors, script writers, media personalities, and the
like, in any and all media or communication methods, any Confidential
Information. In furtherance of the foregoing, you agree that the sole and only
disclosures or statements you will make about or concerning any or all of
Federal-Mogul, its subsidiaries, Icahn Enterprises L.P., Mr. Icahn, his family
members or any of the respective affiliates of any of the foregoing, is to:
(i) describe your positions, duties and responsibilities at Federal-Mogul; and
(ii) discuss your accomplishments and achievements at Federal-Mogul; provided,
in each case, that you don’t disclose any Confidential Information or make
disparaging comments.

12. Notices. Any notice or communication permitted or required by this Letter
Agreement shall be deemed effective when personally delivered or deposited,
postage prepaid, in first-class mail properly addressed to the appropriate party
at the address set forth below:

Notices to Consultant:

José Maria Alapont

[            ]

[            ]

Telephone: [            ]

Facsimile: [            ]

Email: [            ]

Notices to Federal-Mogul:

Federal-Mogul Corporation

26555 Northwestern Highway

Southfield, Michigan 48033

Attention: Brett Pynnonen, General Counsel

Telephone: [            ]

Facsimile: [            ]

Email: [            ]

 

7



--------------------------------------------------------------------------------

With copies to Carl C. Icahn, Chairman of the Board of Federal-Mogul.

13. Governing Law; Jurisdiction; Waiver of Jury Trial; Right to Offset; Specific
Performance:

(a) Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

(b) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Letter Agreement or the transactions contemplated hereby shall be brought in any
federal court located in the State of New York or any New York state court, and
each of the parties hereby consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on either
party hereto anywhere in the world, whether within or without the jurisdiction
of any such court.

(c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) Specific Performance. You hereby represent, warrant, acknowledge and agree
that, in the event of any breach of your agreements in Sections 9, 10 or 11 of
this Letter Agreement, Federal-Mogul will suffer irreparable injury such that no
remedy at law will afford it adequate protection against or compensation for
such injury. Accordingly, you represent, warrant, acknowledge and agree that
Federal-Mogul shall be entitled, in addition to money damages, to specific
performance of your obligations under Sections 9, 10 or 11 of this Letter
Agreement as well as further injunctive relief as may be granted by the court to
effectuate the terms, intent, and purpose of this Letter Agreement. If any
action at law or in equity is necessary to enforce the rights arising out of or
relating to this Letter Agreement, Federal-Mogul shall be entitled to recover
reasonable attorney’s fees, costs, and other disbursements incurred in such
enforcement in addition to any other relief to which it may be entitled. You
shall be entitled to seek legal redress against Federal-Mogul in accordance with
the terms of this Letter Agreement if Federal-Mogul fails to provide the
payments and benefits set forth in this Letter Agreement.

14. Severability; Amendment; Assignment: The provisions of this Letter Agreement
shall be deemed severable, and the invalidity or unenforceability of any
provision hereof shall not affect the validity or enforceability of the other
provisions hereof. This Letter Agreement may only be amended or modified by a
written agreement executed by you and Federal-Mogul (or any successor thereof).
You may not assign or transfer any rights or obligations you have under this
Letter Agreement.

 

8



--------------------------------------------------------------------------------

15. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.
Transmission of a signature via facsimile, PDF file or similar electronic means
shall be the same as provision of an original signature.

16. Counsel/Review of Agreement: You represent, warrant, acknowledges and agree
that you have read and understand all of the terms, provisions and conditions of
this Letter Agreement and have consulted with independent legal counsel of your
choosing with respect to this Letter Agreement, or have had the opportunity to
do so and determined, at your own risk, not to seek such counsel.

Please sign the enclosed copy of this Letter Agreement and return it to me to
signify your understanding and acceptance of the terms and conditions contained
herein.

 

Very truly yours, By:       

Name: Brett Pynnonen

Title: SVP, General Counsel and Secretary

As authorized by the Compensation Committee of the Board of Directors

The foregoing has been read and accepted as a binding agreement between
Federal-Mogul Corporation and the undersigned as of the date of this Letter
Agreement.

By:        José Maria Alapont

 

9